Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This Fourth Amendment to Credit Agreement (this “Fourth Amendment”) is made as
of this      day of October, 2009 by and among:

 

THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation, for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers party
hereto;

 

the BORROWERS party hereto;

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent, and
Swing Line Lender.

 

BACKGROUND:

 

Reference is made to that certain Credit Agreement (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”) dated as of July 31, 2008 by and among (i) the Borrowers, (ii) the
Guarantors, (iii) the Lenders, and (iv) Wells Fargo Retail Finance, LLC, as
Administrative Agent, Collateral Agent, and Swing Line Lender.  The Loan
Parties, the Agents, and the Lenders desire to amend certain terms and
conditions of the Credit Agreement as set forth herein.  In addition, the Lead
Borrower has notified the Administrative Agent that Twin Brook is to be
liquidated.  Accordingly, it is hereby agreed as follows:

 


1.             DEFINITIONS.  ALL CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED SHALL HAVE THE SAME MEANING HEREIN AS IN THE CREDIT AGREEMENT.


 


2.             AMENDMENT TO ARTICLE I.  THE DEFINITION OF PERMITTED INDEBTEDNESS
IS HEREBY AMENDED BY DELETING THE FIGURE “$5,000,000” CONTAINED IN SUBPARAGRAPH
(D) THEREOF, AND REPLACING IT WITH THE FIGURE “$25,000,000”.


 


3.             AMENDMENT TO ARTICLE VII.  THE PROVISIONS OF SECTION 7.18 ARE
HEREBY DELETED IN THEIR ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:

 


7.18  FOREIGN TRANSFERS


 


PERMIT THE LOAN PARTIES LOCATED WITHIN THE UNITED STATES TO MAKE INTERCOMPANY
TRANSFERS OUTSIDE THE ORDINARY COURSE OF BUSINESS TO THEIR AFFILIATES IN CANADA,
ASIA AND/OR PUERTO RICO, EXCEPT THAT, SO LONG AS (A) NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING PRIOR TO OR IMMEDIATELY AFTER GIVING EFFECT TO ANY
TRANSFER DESCRIBED BELOW OR WOULD RESULT THEREFROM AND

 

1

--------------------------------------------------------------------------------


 


(B) PRIOR TO, AND ON A PROJECTED PRO FORMA BASIS FOR THE SIX MONTHS IMMEDIATELY
FOLLOWING, AND AFTER GIVING EFFECT TO, ANY TRANSFER DESCRIBED BELOW, EXCESS
AVAILABILITY WILL BE GREATER THAN OR EQUAL TO $50,000,000, THE LOAN PARTIES
LOCATED WITHIN THE UNITED STATES MAY:


 


(I)  MAKE INTERCOMPANY TRANSFERS OUTSIDE THE ORDINARY COURSE OF BUSINESS OF NOT
MORE THAN $5,000,000 PER FISCAL YEAR IN THE AGGREGATE TO THEIR AFFILIATES IN
CANADA;


 


(II)  MAKE INTERCOMPANY TRANSFERS OUTSIDE THE ORDINARY COURSE OF BUSINESS OF NOT
MORE THAN $5,000,000 PER FISCAL YEAR TO THEIR AFFILIATES IN ASIA; AND


 


(III)  MAKE INTERCOMPANY TRANSFERS OUTSIDE THE ORDINARY COURSE OF BUSINESS OF
NOT MORE THAN $2,500,000 PER FISCAL YEAR TO THEIR AFFILIATES IN PUERTO RICO.

 


4.             IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7.04(C) OF THE
CREDIT AGREEMENT:


 


(A)           THE LEAD BORROWER HEREBY WARRANTS AND REPRESENTS TO THE AGENTS AND
THE LENDERS, AND HEREBY CONFIRMS THAT:


 


(I)         ALL OF THE ASSETS OF TWIN BROOK (OTHER THAN ANY CASH TO BE PAID IN
CONNECTION WITH THE TERMINATION OF OUTSTANDING INSURANCE POLICIES OF TWIN BROOK)
WILL BE DISTRIBUTED TO THE LEAD BORROWER, ALL OF THE NON-INSURANCE LIABILITIES
AND OBLIGATIONS OF TWIN BROOK WILL BE ASSUMED BY THE LEAD BORROWER, AND TWIN
BROOK WILL BE MAINTAINED AS A “SHELL ENTITY” WHICH WILL NOT BE PERMITTED TO HAVE
ASSETS OR LIABILITIES OR TRANSACT BUSINESS;


 


(II)        THE LEAD BORROWER SHALL PROVIDE PROMPT WRITTEN NOTICE TO THE
COLLATERAL AGENT ON THE DATE THAT THE FOREGOING ACTIONS OCCUR (THE “EFFECTIVE
DATE”);


 


(III)       THE LEAD BORROWER WARRANTS AND REPRESENTS THAT THE LIABILITIES AND
OBLIGATIONS TO BE ASSUMED FROM TWIN BROOK SHALL NOT EXCEED $750,000 EACH YEAR;


 


(IV)       UPON THE EFFECTIVE DATE:


 

(1)           All of the former assets of Twin Brook transferred to the Lead
Borrower, including, without limitation, the equity interests in Services
Company, are and shall be subject to the first, perfected lien and security
interest granted to the Collateral Agent for the benefit of the Credit Parties
pursuant to the Security Agreement; and

 

2

--------------------------------------------------------------------------------


 

(2)           The Lead Borrower shall execute and deliver to the Collateral
Agent all documents, instruments, and agreements that the Collateral Agent may
reasonably require in order to ensure that such lien and security interest
granted to the Collateral Agent attaches and is perfected, including without
limitation, a pledge agreement covering the equity interests in Services Company
substantially in the form annexed hereto marked Exhibit “A”, subject to such
changes as are mutually agreed to by the Lead Borrower and the Collateral Agent,
along with any documentation evidencing the same.

 


(B)           THE AGENTS AND THE LENDERS HEREBY CONFIRM THAT UPON THE EFFECTIVE
DATE AND SATISFACTORY COMPLETION OF THE REQUIREMENTS SET FORTH IN SUBPARAGRAPH
A(IV)(2) ABOVE, TWIN BROOK WILL AUTOMATICALLY CEASE TO BE A GUARANTOR UNDER THE
CREDIT AGREEMENT.

 


5.             RATIFICATION OF LOAN DOCUMENTS; WAIVER OF CLAIMS.


 


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS AND
CONDITIONS OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REMAIN IN FULL
FORCE AND EFFECT.  THE LOAN PARTIES HEREBY RATIFY, CONFIRM, AND REAFFIRM THAT
ALL REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


(B)           EACH OF THE LOAN PARTIES HEREBY ACKNOWLEDGES AND AGREES THAT THERE
IS NO BASIS OR SET OF FACTS ON THE BASIS OF WHICH ANY AMOUNT (OR ANY PORTION
THEREOF) OWED BY THE LOAN PARTIES UNDER THE LOAN DOCUMENTS COULD BE REDUCED,
OFFSET, WAIVED, OR FORGIVEN, BY RESCISSION OR OTHERWISE; NOR IS THERE ANY CLAIM,
COUNTERCLAIM, OFFSET, OR DEFENSE (OR OTHER RIGHT, REMEDY, OR BASIS HAVING A
SIMILAR EFFECT) AVAILABLE TO THE LOAN PARTIES WITH REGARD THERETO; NOR IS THERE
ANY BASIS ON WHICH THE TERMS AND CONDITIONS OF ANY OF THE OBLIGATIONS COULD BE
CLAIMED TO BE OTHER THAN AS STATED ON THE WRITTEN INSTRUMENTS WHICH EVIDENCE
SUCH OBLIGATIONS.


 


(C)           EACH OF THE LOAN PARTIES HEREBY ACKNOWLEDGES AND AGREES THAT IT
HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST THE AGENTS OR ANY
LENDER, OR ANY OF THEIR RESPECTIVE AFFILIATES, PREDECESSORS, SUCCESSORS, OR
ASSIGNS, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
OR REPRESENTATIVES, WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF
THE ANY LOAN PARTY NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST THE AGENTS OR ANY LENDER, OR THEIR RESPECTIVE AFFILIATES,
PREDECESSORS, SUCCESSORS, OR ASSIGNS,

 

3

--------------------------------------------------------------------------------


 


OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, OR
REPRESENTATIVES, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, FROM THE
BEGINNING OF THE WORLD THROUGH THIS DATE AND THROUGH THE TIME OF EXECUTION OF
THIS FOURTH AMENDMENT, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED, AND THE EACH OF
THE LOAN PARTIES HEREBY RELEASES THE AGENTS AND EACH LENDER AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES, AFFILIATES,
PREDECESSORS, SUCCESSORS, AND ASSIGNS FROM ANY LIABILITY THEREFOR.

 


6.             CONDITIONS TO EFFECTIVENESS.  THIS FOURTH AMENDMENT SHALL NOT BE
EFFECTIVE UNTIL EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAS BEEN FULFILLED TO
THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE AGENT:


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
FOURTH AMENDMENT DULY EXECUTED AND DELIVERED BY EACH OF THE PARTIES HERETO.


 


(B)           ALL CORPORATE AND SHAREHOLDER ACTION ON THE PART OF THE LOAN
PARTIES NECESSARY FOR THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY THE LOAN
PARTIES OF THIS FOURTH AMENDMENT SHALL HAVE BEEN DULY AND EFFECTIVELY TAKEN AND
EVIDENCE THEREOF REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN PROVIDED TO THE ADMINISTRATIVE AGENT.


 


(C)           AFTER GIVING EFFECT TO THIS FOURTH AMENDMENT, NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


7.             MISCELLANEOUS.


 


(A)           THIS FOURTH AMENDMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS AND
BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
FOURTH AMENDMENT BY TELECOPY OR OTHER ELECTRONIC TRANSMISSION SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS FOURTH AMENDMENT.


 


(B)           THIS FOURTH AMENDMENT EXPRESSES THE ENTIRE UNDERSTANDING OF THE
PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  NO PRIOR
NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE AFFECT THE
PROVISIONS HEREOF.


 


(C)           ANY DETERMINATION THAT ANY PROVISION OF THIS FOURTH AMENDMENT OR
ANY APPLICATION HEREOF IS INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT AND
IN ANY INSTANCE SHALL NOT AFFECT THE VALIDITY, LEGALITY, OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER INSTANCE, OR THE VALIDITY, LEGALITY, OR
ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS FOURTH AMENDMENT.


 


(D)           THE LOAN PARTIES REPRESENT AND WARRANT THAT THEY HAVE CONSULTED
WITH INDEPENDENT LEGAL COUNSEL OF THEIR SELECTION IN CONNECTION WITH THIS FOURTH
AMENDMENT AND ARE

 

4

--------------------------------------------------------------------------------


 


NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF THE AGENTS OR THE LENDERS OR
THEIR COUNSEL IN ENTERING INTO THIS FOURTH AMENDMENT.


 


(E)           THE LOAN PARTIES SHALL PAY ALL REASONABLE COSTS AND EXPENSES OF
THE AGENTS (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) IN
CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION, AND DELIVERY OF THIS
FOURTH AMENDMENT AND RELATED DOCUMENTS.  THE LOAN PARTIES HEREBY ACKNOWLEDGE AND
AGREE THAT THE ADMINISTRATIVE AGENT MAY CHARGE THE LOAN ACCOUNT TO PAY SUCH
COSTS AND EXPENSES.


 


(F)            THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Fourth Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name:

Susan J. Riley

 

 

Title:

Executive Vice President, Finance & Administration

 

 

 

 

 

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name:

Susan J. Riley

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

THE CHILDRENSPLACE.COM, INC., as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Adrienne Urban

 

 

Name:

Adrienne Urban

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC, as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name:

Susan J. Riley

 

 

Title:

President

 

S-1

--------------------------------------------------------------------------------


 

 

 

THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name:

Susan J. Riley

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

TWIN BROOK INSURANCE COMPANY, INC., as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Name:

Susan J. Riley

 

 

Title:

President

 

S-2

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent,
Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Jennifer Bianchette

 

 

Name:

Jennifer Bianchette

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/  Jeff Ryan

 

 

Name:

Jeff Ryan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

S-3

--------------------------------------------------------------------------------